DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
This is the response to the communication filed on 05/03/2021.
Claims 1-16 and 21-24 remain pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,530,911. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1-2, 4-5 and 9, claim 1 of US Pat No. 9,530,911 recites an optoelectronic device comprising a photovoltaic cell, the photovoltaic cell comprising the claimed features with the third portion of the base layer as the structural equivalence to the claimed second portion being adjacent to the BSF layer and the first portion is between the emitter layer and the third portion of the base layer. Additionally, the limitations of claims 2 and 4-5 with regard to the position of the first portion of the base layer is recited in claim 1.  Regarding claim 9, claim 1 of US Pat. No. ‘911 recites the first portion has lower bandgap than the second and third portions of the base layer, which is the structural equivalence to the claimed two immediately adjacent semiconductor layers of the cell.

Regarding claim 8, claim 8 of US Pat. No. ‘911 recites the LBAR layer comprises GaInP.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-5 and 9 is/are rejected under pre-AIA  35 U.S.C. 102(a) or 102(e) as being anticipated by Hekmatshoar-Tabari et al. (US 2012/0318336).
Addressing claims 1 and 9, Hekmatshoar-Tabari discloses an optoelectronic device comprising a photovoltaic cell (figs. 2 and 4), the photovoltaic cell comprising:
	a space-charge region (the junction between the n+ wide-gap layer and the p-type c-Si substrate; the i layer 126 is optional);
	a quasi-neutral region (the regions outside of the space-charge region);
	a window layer 154,
	an emitter layer 120 adjacent the window layer 154 (fig. 2);
	a first portion 102 of a base layer (102+132), the first portion of the base layer being at least partly in the space-charge region (the first portion 102 forms the p-n junction with the n type layer of the emitter layer, which means the first portion 201 being at least partly in the space-charge region) and further being one of a low bandgap absorber region (LBAR) layer or an improved transport (IT) layer (fig. 4, the layer 102 has lower bandgap than two immediately adjacent semiconductor layers, which qualifies the layer 102 as a LBAR layer);
	a second portion 132 of the base layer having a higher bandgap than the first portion of the base layer (fig. 4 shows the second portion 132 includes regions having higher bandgap than the first portion 102 of the base layer), and
	a back surface field (BSF) layer 164 (fig. 2);
	wherein the first portion of the base layer is disposed between the emitter layer 102 and the second portion 132 of the base layer, the second portion 132 of the base layer being adjacent to the BSF layer.

Addressing claims 2 and 5, in fig. 2 above, when the first portion LBAR layer is the layer 102, the first portion is positioned partially in the space-charge region in the region that forms the p-n junction with the layer 122 immediately above.  The first portion is also partially in the quasi-neutral region of the base layer in the region adjacent to the layer 142 immediately below.

Addressing claim 4, in fig. 2 above, when the first portion LBAR layer is entirety positioned in the space-charge region of the cell as required by claim 4.

Addressing claim 3, fig. 2 shows the first portion 102 is adjacent to the emitter layer 120 (the i-layer 126 is optional).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hekmatshoar-Tabari et al. (US 2012/0318336) in view of Or-Bach et al. (US 8163581).
Addressing claims 6-7, Hekmatshoar-Tabari discloses the first portion 102 of the base layer has a lower bandgap than the emitter layer (fig. 4).

Hekmatshoar-Tabari is silent regarding the window layer comprises AlInP.

Or-Bach discloses the n+ window layer and the n+ contact layer are made of AlInP (col. 35 ln 25-26) that contacts an ITO layer similarly to the way in which the n+ contact layer of Hekmatshoar-Tabari is in contact with the ITO layer (Hekmatshoar-Tabari, fig. 2).

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Hekmatshoar-Tabari by substituting the known window or n+ contact layer with the known n+ AlInP window or contact material disclosed by Or-Bach in order to obtain the predictable result of forming the window or contact layer between the n-type emitter layer and the ITO electrode (Rationale B, KSR decision, MPEP 2143).

Claims 8 and 10-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hekmatshoar-Tabari et al. (US 2012/0318336) in view of Boisvert et al. (US 2012/0031478).
Addressing claims 8 and 10-12, Hekmatshoar-Tabari is silent regarding the limitation of current claims.

Boisvert discloses a photovoltaic cell comprising an emitter layer and a base layer having different portions with different band gaps (fig. 3).  Particularly, fig. 3 shows the depletion layer 33 of the emitter layer, which has higher band gap energy than the emitter layer 34, is made of AlGaInP (table 1).  Likewise, the depletion layer 32 of the base layer 30, which has a higher band gap energy than the base layer 30, is made of AlGaInP while the base layer is made of GaInP.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell of Hekmatshoar-Tabari by substituting the known low and wide bandgap materials for the emitter layer and the base layer with the low bandgap GaInP and high bandgap AlGaInP materials disclosed by Boisvert in order to obtain the predictable result of forming the emitter layer and the base layer for photovoltaic cell with alternating layers of high and low bandgap energies (Rationale B, KSR decision, MPEP 2143).  In the modified photovoltaic cell of Hekmatshoar-Tabari in view of Boisvert, the wide bandgap layer of the emitter is made of AlGaInP as disclosed by Boisvert which meets the limitation of claim 10 that requires “the emitter comprises AlGaInP”.  Likewise, the first portion of the base layer, which is the layer having low band gap, is made of GaInP as disclosed for the portion of the base layer that has lower bandgap than the depletion layer as required by claim 11.  The second portion of Hekmatshoar-Tabari, which has higher bandgap energy than the first portion, is made of AlGaInP as disclosed by Boisvert and as required by claim 12.  

Addressing claim 13-14, Hekmatshoar-Tabari is silent regarding the LBAR is ordered, the emitter layer and the second portion of the base layer are disordered.

In table 1, Boisvert discloses the low band gap portion of the base layer is made of ordered GaInP and the high bandgap energy layer of the emitter layer and high bandgap energy second portion are made of disordered semiconductor materials.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify photovoltaic cell of Hekmatshoar-Tabari by substituting the known high band gap and low band gap materials with the disordered high bandgap and ordered low bandgap materials disclosed by Boisvert in order to obtain the predictable result of forming the emitter and base layers having alternating high and low bandgap energy layers (Rationale B, KSR decision, MPEP 2143).  In the modified photovoltaic cell of Hekmatshoar-Tabari in view of Boisvert, the first portion of the base layer, or the claimed LBAR layer, is ordered because it is made of the ordered low band gap energy material disclosed by Boisvert.  The emitter layer and the second portion of the base layer are disordered because the emitter layer and the second portion of the base layer include the disordered high bandgap energy material.

Response to Arguments
Applicant's arguments filed 05/03/2021 regarding the 35 USC 102 rejection of claims 1-5 and 9 have been fully considered but they are not persuasive.  The Applicants argued that Hekmatshoar-Tabari does not disclose a second portion of the base layer having a higher bandgap than the first portion of the base layer because Hekmatshoar-Tabari refers to the layer 130 as part of the contact structure of the back side and not a base layer.  The argument is not persuasive because although it is true that Hekmatshoar-Tabari does not refer to the stack 132 as a base layer, the stack 132, which includes the portion having higher bandgap than the portion 102, is the structural equivalence to the claimed second portion of the base layer.  This is evidenced by the disclosure of Hekmatshoar-Tabari in referring to the stack 120 as the emitter side of the device that forms the pn junction with the substrate 102 [0024].  Therefore, it is implicitly disclosed by Hekmatshoar-Tabari that the portion 132, which has the same conductivity as the substrate, is the structural equivalence to the portion of the base layer as understood by one of ordinary skill in the photovoltaic art.  Additionally, the portion 132 includes a bandgap that is higher than the substrate 102; therefore, the portion 132 is the structural equivalence to the claimed second portion when one of ordinary skill in the art read the teaching of Hekmatshoar-Tabari in reference to the claimed subject matter when read in light of the specification.  For the reasons above, Examiner maintains the position that claims 1-5 and 9 are anticipated by Hekmatshoar-Tabari.
The arguments regarding the rejection of claims 6-8 and 10-14 are not persuasive because the arguments regarding the rejection of claim 1 are not persuasive.
With regard to the double patenting rejection of claims 1-2, 4-5 and 8-9 in reference to claims 1 and 8 of US Pat. No. ‘911, the rejection is maintained because the Applicants did not provide any argument.

Allowable Subject Matter
Claims 15-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Addressing claim 15, the prior art does not disclose or make obvious the limitation of current claim, with particular to the limitation “the first portion of the base layer comprises ordered (Al)GaInP”, in context of the remaining limitation of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        
05/10/2021